Title: To Thomas Jefferson from Samuel Smith, 16 June 1807
From: Smith, Samuel
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Balte. 16. Jun 1807
                        
                        The present will be handed you by Mr. Edward Fell Bond. Mr. B has resided during the last three years at St.
                            Genevieve he Speaks the French & Spanish languages appears Sensible & well informed—he has purchased land in the
                            territory of Orleans where he means to Settle.—he was born in Harford County, of respectable connexions, his politicks
                            republican.—I am (personally) not Sufficiently well acquainted with Mr. Bond to recommend him for the Office of
                            Commissioner for which he has a Wish, nor do I know that there is a Vacancy.—If there should be, he will bring
                            Recommendations from Genl. Wilkinson & Mr. John Montgomery—I present him at his Request—that from a personal knowledg
                            you may the better appreciate his fitness and am Sir, Your friend & Servt.
                        
                            S. Smith
                            
                        
                    